Citation Nr: 18100351
Decision Date: 04/09/18	Archive Date: 04/09/18

DOCKET NO. 14-32 705
DATE:	April 9, 2018
ISSUES DECIDED:	1	ISSUES REMANDED:	0
 
ORDER
The claim of entitlement to service connection for posttraumatic stress disorder (PTSD) is dismissed.

FINDINGS OF FACT
1. The Veteran in this case served on active duty from June 1969 to June 1972 and from February 1991 to April 1991.
2. On October 20, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.






CONCLUSION OF LAW
The criteria for withdrawal of an appeal by the appellants authorized representative have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSION
The Veteran served on active duty with the United States Army from June 1969 to June 1972 and from February 1991 to April 1991.
This matter comes before the Board of Veterans Appeals (Board) from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.
The Board notes that the Veteran was scheduled for a video conference hearing on October 23, 2017.  On October 20, 2017, the Veterans representative forwarded correspondence indicating that the Veteran wished to withdraw his request for a hearing.  This request was reiterated in subsequent statements from the Veterans authorized representative.  As the record does not contain any additional requests for a hearing or a statement reviving the prior request, the Board deems the Veterans request for a hearing to be withdrawn.  See 38 C.F.R. § 20.702 (2017).
 
1.  Entitlement to an evaluation in excess of 70 percent disabling for service-connected post-traumatic stress disorder.
The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2017).  
In the present case, the appellant, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  A letter dated October 20, 2017, signed by the Veterans authorized representative clearly expressed an intent to withdraw a claim of entitlement to service connection for PTSD.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

 
 
BOBBY MULLINS
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	N. Whitaker, Associate Counsel 

